Citation Nr: 1628419	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in a rating decision dated in April 2007.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from December 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  

In June 2015, the Board determined that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007, had been raised, and remanded the claims for additional development.  

In April 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In the Board's June 2015 Remand, it stated that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007, had been raised.  See 38 C.F.R. § 3.105(a) (2015).  The Board further stated that the RO had not yet adjudicated the issue of CUE in its April 2007 decision, that the CUE issue was inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and that these claims must therefore be decided together.  Citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In January 2016, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007.  

In February 2016, the Veteran filed at timely notice of disagreement as to the CUE issue.  See 38 C.F.R. § 20.201 (2015). 

A statement of the case has not yet been issued as to the CUE claim.  Because a timely NOD was filed to the January 2016 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, again, as this claim is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007, adjudication of this claim must be deferred until the RO's January 2016 rating decision is either appealed, or becomes final.  Harris; Parker.  
  
The Board apologies for the delays in the full adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a claim of clear and unmistakable error in rating decision dated in April 2007.  

Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Upon receipt of the Veteran's appeal of the aforementioned decision, or when the RO's January 2016 CUE decision becomes final, readjudicate the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







